DETAILED ACTION
Status of Claims
Claims 1-19 are currently pending.  Claims 1-8, 10-12 and 14 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 9, 13 and 15-19 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-12 and 14-19) in the response filed on June 28, 2021 (to the May 04, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claim of Group II (claim 13) is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Also in the response dated June 28, 2021, applicant elected, without traverse, the following species:
(i)	one or more associate polyurethanes of formula (I) of the instant claims: “Rheolate FX1100®”;
(ii)	particles coated by one or more lipophilic compounds: “iron oxide particles coated with disodium stearoyl glutamate”;
(iii)	one or more hydrophilic gelling agents: “xanthan gum”; and 
(iv)	one or more fillers: “KSP-300 (Shin Etsu) (INCI: Diphenyl Dimethicone/Vinyl Diphenyl Dimethicone/Silsesquioxane Crosspolymer) (please see page 44, lines 29-32 of the application as filed)”;
and identified claims 1-8 and 10-14 as reading on the elected species.  Therefore, claims 9 and 15-19
Accordingly, the May 04, 2021 Requirement for Restriction is made FINAL, and claims 1-8, 10-12 and 14 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because “pigment particles” at the second to last line of the 01/07/2020 claims should read “coated pigment particles.”
B.	Claims 2 and 14 is objected to because the term, “active substance” in “associative polyurethane active substance having formula (I),” is used without any apparent consistency to the other claims, namely independent claim 1.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over TOURNILHAC (US 6,238,654 B1, Issued May 29, 2001; on 01/07/2020 IDS; hereinafter, “Tournilhac”), in view of BICHON (WO 2010/125543 A2, Publ. Nov. 4, 2010; on 01/07/2020 IDS; hereinafter, “Bichon”) and LORANT (US 2009/0105353 A1, Publ. Apr. 23, 2009; on 01/07/2020 IDS; hereinafter, “Lorant”), as evidenced by GUIRAMAND (US 2006/0057170 A1, Publ. Mar. 16, 2006; hereinafter, “Guiramand”).
Tournilhac is directed to:
COSMETIC COMPOSITIONS COMPRISING A FILM-FORMING POLYMER
ABSTRACT
A composition containing a physiologically acceptable medium of oil-in-water or water-in-oil type, thickened by an associative polyurethane.  The composition has viscoelastic properties allowing it to recover its initial appearance after each use.  The composition may be used as, for example, a makeup foundation.
Tournilhac, title & abstract.  In this regard, Tournilhac teaches an exemplary rheofluidizing care cream:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This emulsion, without additional surfactant, has a viscosity, measured at 25° C. with a Rheomat 115 viscosimeter, of 5x103 cp at 10 rpm; 3x103 cp at 100 rpm; 2x102 cp at 2x103 rpm.
The foregoing compositions are prepared as follows: the fatty and aqueous phases are prepared separately and heated to around 70 to 80° C. The oily phase is introduced into the aqueous phase under agitation with a mechanical agitator of Moritz 
Obviously, numerous modifications and variations of the present invention are possible in light of the above teachings.  It is therefore to be understood that within the scope of the appended claims, the invention may be practiced otherwise than as specifically described herein.
Tournilhac, col. 7, ln. 1-30, Ex. 2.
Regarding independent claim 1 and the requirements:
1.	A cosmetic composition comprising a physiologically acceptable medium, in the form of an oil-in-water emulsion, containing:
a) at least one associative polyurethane having the following formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

in which:
* R1 and R4 represent, independently of each other, a linear hydrocarbon radical comprising 1 to 30 carbon atoms,
* A1, A2 and A3 represent, independently of each other, a linear or branched alkylene radical, having 2 to 4 carbon atoms;
* m and n represent, independently of each other, an integer between 35 and 500,
* p represents an integer between 5 and 500,
* q represents an integer between 1 and 8,
* R2 and R3 represent, independently of each other, a linear or branched bivalent hydrocarbon radical, comprising 1 to 30 carbon atoms,
b) and pigment particles coated with at least one lipophilic compound, the average size of said particles being greater than 100 nm,
wherein the coated pigment particles are iron oxide and/or titanium oxide particles coated with a lipophilic compound chosen from the group of disodium stearoyl glutamate, isopropyl trisostearyl titanate, dimethicone, triethoxy caprylylsilane, hydrogenated lecithin and mixtures thereof,
and wherein the pigment particles are in the oil phase of said emulsion, said cosmetic composition further comprising at least one non ionic surfactant,
said non ionic surfactant being a gemini surfactant comprising sodium dicocoylethylenediamine PEG-15 sulfate, having the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

PEG representing the CH2CH2O group and cocoyl representing the coconut fatty acid residue.
Tournilhac clearly teaches an exemplary rheofluidizing care cream (Tournilhac, col. 7, ln. 1-30, Ex. 2), whereby it is noted: 
2.24 wt.% “Associative polyurethane (Ser-AD FX 1 100)” (Tournilhac, col. 7, Ex. 2, Table) meets the instant requirements of:
claim 1 for “a) at least one associative polyurethane having the following formula (I): [...]” (see Guiramand, at par. [0094] as evidence that “Serad FX1100” is “steareth-100/PEG-136/HMDI copolymer),” which is “Rheolate FX1100®” of par. [0048] of the instant published application, US 2020/0138690 A1, as well as the elected species of associative polymer), and 
claims 2-6 for:
2.	The cosmetic composition according to claim 1, comprising 0.01 % to 10% by weight of associative polyurethane active substance having formula (I) in relation to the total weight of said composition.
3.	The cosmetic composition according to claim 1, wherein, in formula (I), A1, A2 and A3 represent an ethylene radical.
4.	The cosmetic composition according to claim 1, wherein, in formula (I), R1 and R4 represent, independently of each other, a linear alkyl group comprising 8 to 30 carbon atoms.
5.	The cosmetic composition according to claim 4, wherein, in formula (I), R1 and R4 represent a linear alkyl group comprising 18 carbon atoms.
6.	The cosmetic composition according to claim 1, wherein, in formula (I), m and n represent, independently of each other, an integer between 50 and 200.
(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges); AND
claim 14 and the requirements:
14.	The cosmetic composition according to claim 1, comprising 0.1 % to 5% by weight of the associative polyurethane active substance having formula (I) in relation to the total weight of said composition, [...].
the scope of Tournihac is to a “composition containing a physiologically acceptable medium of oil-in-water or water-in-oil type” (Tournilhac, abstract), thereby meeting the requirement of claim 1 for “an oil-in-water emulsion”.
However, Tournilhac DOES NOT TEACH:
(I) “b) and pigment particles coated with at least one lipophilic compound, the average size of said particles being greater than 100 nm, wherein the coated pigment particles are iron oxide and/or titanium oxide particles coated with a lipophilic compound chosen from the group of disodium stearoyl glutamate, isopropyl trisostearyl titanate, dimethicone, triethoxy caprylylsilane, hydrogenated lecithin and mixtures thereof, and wherein the pigment particles are in the oil phase of said emulsion” as required by claim 1, and amounts thereof, as required by claim 7:
7.	The cosmetic composition according to claim 1, comprising 0.1% to 30% by weight of pigment particles coated with at least one lipophilic compound in relation to the total weight of said composition.
as well as the requirements of claim 14 for:
14.	[...], 1 % to 30% by weight of the pigment particles coated with at least one lipophilic compound in relation to the total weight of said composition and wherein the lipophilic compound is chosen from the group of silicone surface agents, fluorinated surface agents, fluorosilicone surface agents, metallic soaps, N-acylated amino acids and salts thereof, lecithin and derivatives thereof, isopropyl triisostearyl titanate, isostearyl sebacate, plant or animal natural waxes, polar synthetic waxes, fatty esters, phospholipids and mixtures thereof.
(II) “at least one non ionic surfactant, said non ionic surfactant being a gemini surfactant comprising sodium dicocoylethylenediamine PEG-15 sulfate, having the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

PEG representing the CH2CH2O group and cocoyl representing the coconut fatty acid residue” as required by claim 1.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (I), Bichon, for instance, is directed to:
Title: COSMETIC COMPOSITION COMPRISING A SURFACTANT WITH HLB GREATER THAN OR EQUAL TO AND A COATED PIGMENT
Abstract: The present invention relates to a cosmetic composition, comprising a physiologically acceptable medium, characterized in that it comprises at least one oil phase dispersed in an aqueous phase, and in that it comprises (i) at least one anionic or non-ionic surfactant with HLB greater than or equal to 12, and (ii) at least one pigment coated with at least one specific lipophilic compound.
Bichon, title & abstract.  With regard to the “(ii) pigment coated with at least one specific lipophilic compound” (Bichon, abstract), Bichon teaches:
Without being bound to a theory, it can be assumed that the use of a pigment coated with at least one lipophilic compound makes it possible to limit the adsorption of the surfactant or surfactants of the emulsifying system of the composition according to the invention on the pigments, thus making it possible to improve the effectiveness of the surfactants within the formulation.
This notably results in improvement of application of the emulsion and of the general state of dispersion, notably improved fineness and stability of the emulsion and dispersion of the pigments.
Bichon, p. 3, ln. 3-10.  With regard to a particular “(ii) pigment coated with at least one specific lipophilic compound” (Bichon, abstract), Bichon teaches: “[i]ron oxide coated with stearoyl glutamate, for example marketed by the company MIYOSHI under the reference “NAI-C33-7001-10’” (Bichon, p. 29, ln. 13-14), wherein “[t]he pigments coated according to the invention with at least one lipophilic compound can be present in a composition of the invention in a content ranging from 0.1 to 30 wt.%, relative to the total weight of the composition, preferably from 1 to 15 wt.%” (Bichon, p. 28, ln. 24-26) that “is present in the oil phase of the composition” (Bichon, p. 19, ln. 16-17), and sized between 10 nm to 10 μm (Bichon, p. 18, ln. 6-8), which meets the requirements noted above for the elected species of (II), and amounts thereof (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Tournilhac’s exemplary rheofluidizing care cream (Tournilhac, col. 7, ln. 1-30, Ex. 2), and per Bichon, to incorporate [i]ron oxide coated with stearoyl glutamate (Bichon, p. 29, ln. 13-14) in amounts ranging from 0.1 to 30 wt.% (Bichon, p. 28, ln. 24-26).  One would have been motivated to do so with a reasonable expectation of success since both Tournilhac and Bichon are concerned with similar problems in the art, namely the formulation of a cosmetic composition.  Tournilhac, abstract; Bichon, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable components.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of “(ii) pigment coated with at least one specific lipophilic compound” (Bichon, abstract) in order to obtain the advantage of a coated pigment that makes it possible to limit the adsorption of the surfactant or surfactants of the emulsifying system of the composition, as well as to improve of application of the emulsion and of the general state of the dispersion in terms of improved fineness and stability of the emulsion and dispersion of the pigments (Bichon, p. 3, ln. 3-10).
Therefore, the prior art renders (I), as noted above, obvious.
Regarding (II), Lorant, for instance, is directed to:
COSMETIC OIL-IN-WATER EMULSION
ABSTRACT
A cosmetic or dermatological compositions of oil-in-water emulsion type, including, in a physiologically acceptable medium, at least gemini surfactant of formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

in which R1 and R3 denote, independently of one another, an alkyl radical containing from 1 to 25 carbon atoms; R2 denotes a spacer consisting of a linear or branched alkylene chain containing from 1 to 12 carbon atoms; X and Y denote, independently of one another, a group -(C2H4O)α(C3H6O)bZ; n ranges from 1 to 10, in combination with an effective amount of at least one semi-crystalline polymer which is solid at ambient temperature and which has a melting point below 70° C., said polymer having a number-average molecular mass greater than or equal to 2000, said emulsion having a proportion of fatty phase of greater than 10% by weight relative to the total weight of the composition and including more than 40% by weight of non-volatile oil(s) relative to the weight of the fatty phase.
(Lorant, title & abstract), wherein “A preferred group for Z is the group -SO3M where M is preferably an alkali metal ion such as a sodium ion” (Lorant, par. [0037]), which is a “non ionic surfactant” and “gemini surfactant” of claim 1, and item (II), above.   In this regard, Lorant teaches:
[0006]	There remains therefore, at this time, a need for emulsion-type cosmetic compositions with a significant fatty phase content, which are reproducible on demand in terms of viscosity, which are devoid of any fatty, tacky and shiny nature, and which have improved stability, in particular when they contain materials of organic UV screen type.
[0007]	The principal object of the present disclosure is precisely to meet these needs.
[0008]	In this regard, the inventors have, unexpectedly, noted that it is possible to obtain such emulsions, with the proviso of using therein, by way of emulsifier, a particular gemini surfactant in combination with at least one specific semi-crystalline polymer.
Lorant, par. [0006]-[0008].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Tournilhac’s exemplary rheofluidizing care cream (Tournilhac, col. 7, ln. 1-30, Ex. 2), and per Lorant, to incorporate a gemini surfactant (Lorant, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Tournilhac and Lorant are concerned with similar problems in the art, namely the formulation of a cosmetic composition.  Tournilhac, abstract; Lorant, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable components.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the incorporation of a gemini surfactant (Lorant, abstract) in order to obtain the advantage of a surfactant for providing a more stable cosmetic emulsion over other cosmetic emulsions (Lorant, par. [0006]-[0008]).
Therefore, the prior art renders (II), as noted above, obvious.
Thus, the prior art renders claims 1-7 and 14 obvious.
Regarding claims 8 and 10 and the requirements:
8.	The cosmetic composition according to claim 1, comprising at least one hydrophilic gelling agent chosen from the group of cross-linked and/or neutralized polyacrylamides and polymers and copolymers of 2-acrylamido 2-methylpropane sulfonic acid, polysaccharides and mixtures thereof.
10.	The cosmetic composition according to claim 8, wherein the hydrophilic gelling agent is xanthan gum.
Tournilhac DOES NOT TEACH the elected species of “xanthan” of claim 10, which is a “gelling agent” of claims 8 and 10, and encompassed by “polysaccharides” of claim 8.  Based on the state of the art, an artisan of ordinary skill would have found this feature obvious.  Bichon, for instance, teaches the use of polysaccharides such as xanthan gum as a gelling agent (Bichon, p. 55, ln 1 to p. 56, ln 15).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Tournilhac’s exemplary rheofluidizing care cream (Tournilhac, col. 7, ln. 1-30, Ex. 2), and per Bichon, to incorporate xanthan (Bichon, p. 55, ln 1 to p. 56, ln 15).  One would have been motivated to do so in order to obtain the advantage of a gelling agent (Bichon, p. 55, ln 1 to p. 56, ln 15).
Thus, the prior art renders claims 8 and 10 obvious.
Regarding claim 11 and the requirement:
11.	The cosmetic composition according to claim 1, comprising at least one filler.
Tournilhac teaches that the compositions may comprise additional ingredients such as fillers (Tournilhac, col. 5, ln. 39-42 & 52-65; and Tournilhac claim 14).
Thus, the prior art renders claim 11 obvious.
Regarding claim 12 and the requirements:
12.	The cosmetic composition according to claim 1, in the form of a foundation.
Tournilhac teaches: “[t]he composition may be used as, for example, a makeup foundation.”  Tournilhac, abstract.
Thus, the prior art renders claim 12 obvious.

Conclusion
Claims 1-8, 10-12 and 14 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611